DETAILED ACTION
	Claims 16-27 are currently pending in the instant application.  Claims 16-21 are rejected.  Claim 16 is objected.  Claims 22-27 are withdrawn from consideration as being for non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 16-21 and the species of example 7: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 in the reply filed on 5 April 2021 and 9 June 2021 is acknowledged.  The traversal is on the ground(s) that the claims do not lack unity unless there is no common special technical feature. This is not found persuasive as seen in the following 35 USC 103 rejection, the claims lack a common special technical feature.  Additionally, while unity of invention was not found to be lacking in the international search report, according to MPEP 1893.03(d) and 37 CFR 1.499:
37 CFR 1.499 Unity of invention during the national stage
If the examiner finds that a national stage application lacks unity of invention under § 1.475, the examiner may in an Office action require the applicant in the response to that action to elect the invention to which the claims shall be restricted. Such requirement may be made before any action on the merits but may be made at any time before the final action at the discretion of the examiner. Review of any such requirement is provided under §§ 1.143 and 1.144.

The requirement is still deemed proper and is therefore made FINAL.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species is not allowable. Therefore, the search and examination has not been extended.
Claims 16-21 have been examined to the extent that they are readable on the elected embodiment, the elected species and the above mentioned compounds.  It has been determined that the entire scope claimed is not patentable.
Claim Objections
Claim 16 is objected to because of the following informalities:  Specifically, A2 is defined as “is N CH”.  It is suggested that an “or” be added to the definition of A2.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013008162 in view of Kayukova.
WO 2013008162 discloses processes of preparing formula (I), see page 3-4:

    PNG
    media_image2.png
    322
    457
    media_image2.png
    Greyscale
wherein R5 and R6 can be hydrogen; n can be 0; L can be –C(O)-; R1 can be phenylC0-6alkyl which can be substituted with R9 which can be halo; and R2 can be hydrogen.  The process of preparation (a) is found on page 32:

    PNG
    media_image3.png
    491
    974
    media_image3.png
    Greyscale
Page 33 provides that:

    PNG
    media_image4.png
    194
    929
    media_image4.png
    Greyscale
.  An exemplified reaction is seen in example 1, page 57:

    PNG
    media_image5.png
    428
    993
    media_image5.png
    Greyscale

.  Example 35, pages 71-72 prepares the compound:

    PNG
    media_image6.png
    199
    425
    media_image6.png
    Greyscale
and page 4 provides that the optional R9 substituent can be a halogen.  The prior art reference provides the claimed process of preparing formula (I) from formula (II) (example 1 and pages 32-33), in the claimed temperature range of -100 degrees Celsius (page 33 and page 57, for example, 10-100 degrees Celsius and 75 degrees Celsius, with a base (for example, pyridine, page 33 and 57)(compare 
The difference between the prior art and the instant claims is the utilization of TFAA instead of a trifluoroacetyl halide of formula IIa.  However, Kayukova provides for the synthesis of 1,2,4-oxadiazoles utilizing acyl chlorides.  Applicant’s instant formula IIa wherein Hal is chlorine is an acyl chloride  See page 541 wherein amidoximes are converted into 1,2,4-oxodiazoles.  Specifically, Kayukova states the interaction happens with reactive acyl chlorides and also mentions trifluoroacetic anhydride.  Therefore, one would be motivated to prepare additional products of the formula (I) as seen in WO 2013008162 utilizing reactive acyl chlorides, such as formula IIa of the instant claims, as Kayukova provides the preparation of 1,2,3-oxadizoles from amidoximes utilizing reactive acyl chlorides(chloroacetic acid chloroanhydrides, trifluoroacetic anhydride).  The motivation would be additional preparation methods of the formula (I) of the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					8 September 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600